United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-965
Issued: August 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2014 appellant, through counsel, filed a timely appeal from a January 27,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained any permanent impairment to her right arm,
warranting a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
On March 8, 2011 appellant, a 49-year-old custodian, injured her back and right arm
when she fell while using a floor stripper. OWCP accepted her claim for back contusion, right
buttock abrasion and fracture of the right radius head.
1

5 U.S.C. § 8101 et seq.

On December 13, 2011 appellant underwent an electromyelogram (EMG) and nerve
conduction studies (NCV). The tests were negative for neuropathy, plexopathy or radiculopathy
of the right upper extremity. On January 27, 2012 appellant underwent a magnetic resonance
imaging (MRI) scan which demonstrated a grade 2 collateral ligament sprain of the right elbow.
On August 6, 2012 appellant underwent right elbow surgery by arthroscopy with
extensive debridement and open debridement of the extensor carpal radialis brevis tendon with
soft tissue and bone. During the procedure it was noted that appellant’s radial head was normal
and there was a full range of motion at the elbow.
In order to determine whether appellant had residuals of her accepted conditions and her
capacity for work, OWCP referred her to Dr. Edward G. Fisher, Board-certified in orthopedic
surgery, for a second opinion examination. In an April 26, 2013 report, Dr. Fisher stated that
there were no objective findings or evidence of residuals, active or present, from the accepted
March 8, 2011 employment injury. Examination of the right elbow revealed a healed incisional
scar which was nontender and not adhering to the underlying tissue. There was a normal radial
pulse with full extension of the right elbow, full pronation and supination with some minimal
soreness over the lateral side of the elbow. There was no atrophy, soft tissue swelling or redness
over the elbow. Dr. Fisher advised that the abrasion and contusion appellant sustained were soft
tissue injuries which required no definitive treatment and were not clinically present at the time
of his examination. He stated that the right radial head fracture was treated appropriately,
according to the March 8, 2011 x-rays, January 2012 MRI scan and August 6, 2012 surgical
report evidencing a solid, healed fracture. Dr. Fisher found that appellant was capable of
performing her full duties of a custodial laborer, her date-of-injury job, as described in the
statement of accepted facts.
Dr. Fisher concluded that the accepted conditions had resolved with no physical residuals
that required work restrictions. He outlined restrictions of no lifting with appellant’s right upper
extremity exceeding 20 pounds, due to the nonwork-related condition of right lateral
epicondylitis.
By decision dated June 13, 2013, OWCP terminated appellant’s entitlement to
compensation for wage loss, finding that Dr. Fisher’s opinion represented the weight of the
medical evidence.
On July 16, 2013 appellant filed a Form CA-7 claim for a schedule award based on the
partial loss of use of her right arm.
On July 19, 2013 James W. Dyer, Board-certified in orthopedic surgery and an OWCP
medical adviser, stated that he agreed with Dr. Fisher that there was no permanent impairment to
appellant’s upper extremities.
In a July 8, 2013 report, received by OWCP on July 22, 2013, Dr. Barton R. Branam, a
specialist in sports medicine, stated that appellant could return to full duty immediately with no
restriction.
By decision dated July 23, 2013, OWCP denied appellant’s claim for a schedule award.
It found that she did not have any permanent impairment related to her March 8, 2011
2

employment injury. OWCP noted that appellant was referred to Dr. Fisher for a second medical
opinion examination who found no permanent impairment.
On July 31, 2013 appellant, through her attorney, requested an oral hearing, which was
held on December 2, 2013.
In a report of August 15, 2013, Dr. Martin Fritzhand, a Board-certified urologist, found
that appellant had a four percent right upper extremity impairment pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (sixth edition)
(A.M.A., Guides). On examination of the right elbow, the range of motion in appellant’s right
elbow was significantly reduced and associated with sensory loss. Dr. Fritzhand found that she
had diminished flexion which measured 110 degrees, with extension normal to 0 degrees and
that she had a 68 percent score under the Quick Disabilities of Arm, Shoulder & Hand (DASH)
test, a questionnaire which calculates functional disability grade by rating the difficulties a
patient experiences in performing basic activities of daily living. He advised that where motion
loss is present, such impairment can alternatively be rated using section 15.7, Range of Motion
Impairment, page 459 of the A.M.A., Guides. This section provides that a range of motion
impairment stands alone and should not be combined with a diagnosis-based impairment rating.
Dr. Fritzhand stated that he relied on Table 15-33, page 574 of the A.M.A., Guides2 to rate
appellant’s right upper extremity impairment. Based on the loss of range of motion
measurements, he found that Table 15-33 yielded a three percent right upper extremity
impairment for flexion and a one percent right upper extremity impairment for pronation, or a
total of four percent right upper extremity impairment.
By decision dated January 27, 2014, an OWCP hearing representative affirmed the
July 23, 2013 decision. He found that Dr. Fritzhand’s impairment rating failed to conform to the
A.M.A., Guides and he did not explain why impairment was calculated based on loss of range of
motion rather than the preferred method.
LEGAL PRECEDENT
The schedule award provision of the FECA3 and its implementing regulations4 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 The claimant has the burden of proving

2

A.M.A., Guides 474.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

5

Id.

3

that the condition for which a schedule award is sought is causally related to his or her
employment.6
ANALYSIS
OWCP found that appellant had no ratable permanent impairment stemming from her
accepted conditions of back contusion, right buttock abrasion and fracture of the right radius
head. Appellant found that she was referred to Dr. Fisher for a second opinion regarding the
residuals of her work-related injury. Dr. Fisher found that there was no permanent impairment
of the lower or upper extremities from her accepted conditions. His report was reviewed by
Dr. Dyer, a medical adviser, who agreed with his calculations.
Appellant submitted the August 15, 2013 report of Dr. Fritzhand, who rated a four
percent impairment to the right arm based on loss of range of motion at the right elbow. The
Board notes that section 15.2 at page 387 of the A.M.A., Guides specifically states that “range of
motion is used primarily as a physical examination adjustment factor and only to determine
actual impairment values when a grid permits its use as an option.” Appellant’s claim was
accepted for a fracture of the right elbow radius head. Fracture of the elbow is evaluated on page
399 of the A.M.A., Guides, Table 15-4, Elbow Regional Grid.7 By means of an asterisk, Table
15-4, the Elbow Regional Grid provides that for a fracture of the elbow “if motion loss is
present, this impairment may alternatively be assessed using Section 15.7, Range of Motion
Impairment.”
Regarding the range of motion examination, the A.M.A., Guides also provide that loss of
range of motion is to be verified by recording the active measurements from three separate
ranges of motion efforts. Measurements should be rounded up or down to the nearest number
ending in 0. All measurements should fall within 10 degrees of the mean of the three
measurements. The maximum observed measurement is used to determine the range of motion
impairment.8
The Board finds that Dr. Fritzhand did not properly reference examination findings which
included active measurements from three separate range of motion efforts. Dr. Fritzhand failed
to explain why the range of motion method, rather than a diagnosis-based rating, was the
appropriate method for rating appellant’s impairment. His report is therefore of limited probative
value.
Regarding the diagnosis-based methodology, the Board notes that Table 15-4, the Elbow
Regional Grid9 rates a fracture of the elbow from zero percent impairment, even with surgical
treatment, up to five percent with residual symptoms, consistent objective findings and/or
functional loss with normal motion. The weight of medical evidence of record as represented by
6

Veronica Williams, 56 ECAB 367, 370 (2005).

7

A.M.A. Guides 399.

8

Id. at 464.

9

Id. at 399.

4

Dr. Fisher’s opinion, found that appellant’s accepted fracture was well healed with no residual
impairment. While radial head (isolated arthroplasty) can be rated from a 6 to 13 percent
impairment, appellant’s surgical note found that the radial head was intact and the arthroscopy
was of the tendon, for the condition of lateral epicondylitis, which is not an accepted condition.
There is no medical report of record which found right upper extremity impairment, pursuant to
the A.M.A., Guides.
The Board finds that appellant has not submitted sufficient medical evidence to the
record to establish that she is entitled to a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she has sustained any permanent
impairment based on her accepted injury.
ORDER
IT IS HEREBY ORDERED THAT the January 27, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

